Citation Nr: 1625612	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO. 08-38 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for malaria and residuals.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to January 1985. He also had active duty service with the United States Air Force Reserve from December 1992 to December 1993, from January 2003 to May 2004, and from August 2005 to May 2006. He also had additional service with the United States Coast Guard Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. These matters were previously before the Board in August 2015 when the Board remanded them for additional evidentiary and procedural development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The preponderance of the evidence does not show that the Veteran has been diagnosed with malaria or residuals of malaria. 


CONCLUSION OF LAW

The criteria for service connection for malaria or residuals of malaria have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a May 2007 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2007 and December 2015 VA examiners performed in-person examinations and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). These VA examinations are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection can also be established on a presumptive basis if provisions related to tropical diseases, which include malaria, are applied and the facts show that the tropical disease became manifest to a compensable degree within one year of separation from active duty. See 38 U.S.C.A. §§ 1112, 1113; see also 38 C.F.R. §§ 3.307, 3.308, 3.309(b) (2015). 

Regarding the first element of service connection, a diagnosis of malaria depends on the identification of the malarial parasites in blood smears. If the Veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone. Relapses of malaria must be confirmed by the presence or malarial parasites in blood smears. 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6304 (2015).

Since filing a claim for service connection in May 2007, the Veteran has alleged during the entire appellate period that he contracted malaria while stationed in Mogadishu, Somalia in 1993. For example, during the April 2015 Board hearing, the Veteran testified that he served in Mogadishu for two months during his Air Force Reserves active duty service. He testified that he was given doxycycline at the time, which did not prevent malaria from being contracted but did lessen symptoms of the disease. He testified that the first onset of malaria symptoms occurred when he returned to the United States in November 1993. He also contended that he stopped going to doctors for his malaria symptoms, which he treated with over-the-counter medication. The Veteran's spouse also testified witnessing the onset of these symptoms in November 1993 and she and the Veteran testified that the Veteran has had approximately 25 episodes of malaria symptoms since 1993. The Veteran made very similar allegations in a December 2008 substantive appeal (VA Form 9). 

A review of the Veteran's service treatment and personnel records corroborated his active service in Somalia, but these records do not show a diagnosis of malaria or its residuals. Specifically, the Veteran's service personnel records show that he had active duty service in the Air Force Reserves from December 1992 to December 1993, and that he was stationed in Mogadishu for a period of 60 days in 1993. A November 1993 chronological record of medical care showed that the Veteran returned from Mogadishu two days prior and that he wanted follow-up prophylaxis medication. The medical professional assessed his situation as "status-post Somalia mission" and prescribed doxycycline and additional medication. However, reports of medical history and medical examination from March 1995, March 1998, and July 1999 do not note any complaints, symptoms, or treatment for malaria or residuals of malaria. 

A June 2001 private progress note showed that the Veteran alleged that he was exposed to and contracted malaria in 1993 when he was in Somalia. He told the doctor that since that time he has had episodes of shaking chills that disrupt him for a day or two. However, the doctor did not provide a malaria diagnosis and the doctor did note any objective evidence of malaria or its residuals during the evaluation. 

A March 2007 primary care note showed that the Veteran relayed a history of malaria from Somalia in 1993 and that he had recurrent fevers with the last one happening five or six months previously. The doctor assessed his symptoms as a history of malaria from 1993 based on the Veteran's statements. 

During a July 2007 VA examination by QTC Medical Group, the Veteran reported being diagnosed with malaria. He also stated that the condition existed since November 1993, and that his symptoms included episodes of high fever, shaking chills, malaise, and diaphoresis. The Veteran alleged that he received initial treatment at McChord Air Force Base in 1993, but that he had no further evaluations or treatment since that time. The examiner stated that the Veteran's subjective factors included exposure to malaria while deployed in Somalia in 1993. The examiner reiterated the Veteran's report of having had episodic fever, chills, and diaphoresis ever since that time. The examiner noted that the objective factors were an absence of malaria parasites visualized in the blood; however, the examiner explained that in most individuals with malaria, the parasites were seen in the blood only during the rigor following high fever, and the Veteran was asymptomatic during the examination. The examiner recommended that malaria smears should be repeated during a febrile episode every six hours during a period when the Veteran had shaking chills. 

During a December 2015 VA examination, the Veteran again reported that he was exposed to and diagnosed with malaria in 1993. He reported being treated at a private community hospital in Washington (however, the hospital reported that it had no records from 1993 pertaining to the Veteran). The Veteran reported that he was given medication at this hospital. A few days later, he went to an Air Force Base where malaria swabs were negative. The examiner noted that this negative result was not surprising because the Veteran was already taking medication for malaria. The Veteran reported that he continued to have high fevers, soaking night sweats, and chills. He told the examiner that these symptoms happened a couple of times a year and that they lasted a couple of days each time. He stated that his last episode for these symptoms occurred in August 2015. 

The examiner stated that a diagnosis of malaria was based on the Veteran's history only. The examiner explained that there are no records that actually confirm the Veteran's reported history and that all of the records re-iterate his reported history. The examiner unable to find any objective records of hospitalizations, vital signs, or temperatures, and the examiner was unable to witness any chills or rigors. The examiner was unable to locate any doctor's appointments with objective symptoms that were reported by the Veteran; however, the examiner noted that the Veteran's wife accompanied the Veteran to the examination and corroborated the Veteran's reported history. 

This examiner noted that the Veteran's malaria was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that he could not find any objective medical data to support his opinion, aside from the Veteran's reported symptoms, as well as the Veteran's wife's verbal reported description of the symptoms. The examiner stated that there are no actual records from any period of actual sickness where the Veteran had active symptoms of a high fever, rigors, or chills. The examiner stated that the claims file included only the Veteran's reported history of these symptoms but not a single medical note describing any current symptoms. The examiner further explained that although the Veteran described symptoms of malaria, it was quite uncommon that he would not have access to even one medical document that details current symptoms. The examiner stated that the requested opinion, i.e., whether the Veteran's malaria was at least as likely as not caused by or incurred during service, was impossible to complete because it required too much speculation. The examiner considered the Veteran's reported symptomatology to be truthful; however, there was no evidence other than the Veteran's and his wife's statements. Therefore, the examiner determined that he could not provide an opinion without resorting to speculation. 

The record also contains additional VA and private treatment records that note the Veteran's malaria complaints and reported history. However, these records do not discuss the etiology of this disease apart from stating the Veteran's self-reported history. 

The preponderance of the evidence is against the claim. The Veteran's service treatment records are silent as to a diagnosis of malaria or its residuals. While the November 1993 chronological record of medical care showed that the Veteran returned from Mogadishu two days prior and that he wanted follow-up prophylaxis medication, this document did not contain a malaria diagnosis. Rather, the medical professional only assessed his situation as status-post Somalia mission and prescribed doxycycline and additional medication. 

Since that time, all of the medical evidence in which the Veteran was diagnosed with malaria shows that the diagnoses were based only on the Veteran's reported history. The June 2001 private progress note, March 2007 primary care note, and the July 2007 and December 2015 VA examination reports show that the malaria diagnoses were based on the Veteran's statements. While the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the Veteran, the record must substantiate some part of the Veteran's account of events. See Kowalski v. Nicholson, 19 Vet. App. 171, (2005). However, the claims file does not contain any evidence indicating a diagnosis that is not based solely on the Veteran's reported history. 

Moreover, VA regulations require that a diagnosis of malaria or its residuals be based on the identification of the malarial parasites in blood smears, or based on clinical grounds alone for a veteran that served in an endemic area and presents signs and symptoms compatible with malaria. See 38 C.F.R. § 4.88b, DC 6304. The July 2007 VA examination did not show the presence of malarial parasites after a blood smear test, and no additional medical evidence has shown the presence of these parasites in the Veterans' blood. While the Veteran served in Somalia, he did not present with signs and symptoms compatible with malaria during any of the medical evaluations in the claims file. 

Similarly, the December 2015 VA examiner stated that the Veteran has been diagnosed with malaria in the past; however, the examiner explained that this diagnosis was based entirety on the Veteran's statements that he was diagnosed in the past. However, the record shows that the Veteran has not been diagnosed with malaria or residuals of malaria at any time during or after military service. See Kowalski, 19 Vet. App. at 179 (noting that the Board may reject a medical opinion because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion). Thus, the probative value of the VA examiner's opinion as to a current or past malaria diagnosis is greatly diminished. 

In providing a negative nexus opinion, this examiner noted that there are no actual records from any period of actual sickness where the Veteran had active symptoms of a high fever, rigors, or chills. The examiner stated that the claims file included only the Veteran's reported history of these symptoms but not a single medical note describing any current symptoms. 

The Veteran and his wife are competent to report symptoms that they perceived through their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, while the Veteran has attempted to establish a diagnosis through his own lay assertions, the Veteran is not competent to offer an opinion as to a diagnosis or etiology of any claimed malaria symptoms due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Malaria and residuals of malaria require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on diagnosis, etiology, or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish a diagnosis.

Therefore, as the preponderance of the evidence does not show that the Veteran has been diagnosed with malaria or residuals of malaria, the benefit of the doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for malaria and residuals must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for malaria and residuals is denied. 


REMAND

In a May 2016 statement, the Veteran contended that his current GERD symptoms were caused or aggravated by his military service and/or medication used to treat his service-connected disabilities. The claims file does not include an opinion from a medical professional regarding the etiology of the Veteran's GERD symptoms and the Veteran has not been notified of the requirements necessary to substantiate service connection on a secondary basis. The Board must remand the service connection claim for GERD to provide notice and to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the requirements necessary to substantiate a claim of service connection on a secondary basis for his GERD claim under 38 C.F.R. § 3.310 (2015). 

2. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current GERD symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should provide opinions as to:

Whether the Veteran's current GERD began during service or is otherwise related to any incident of service.

Whether the Veteran's current GERD is caused by or AGGRAVATED by a service-connected disability, including medication used to treat any service-connected disability. 

In rendering the above opinions, the examiner must address the Veteran's current diagnosis and history of GERD symptoms, and identify any medication the Veteran is currently taking for any of his service-connected disabilities. The examiner must review and discuss the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Reports of medical examination and medical history from October 1980, March 1988, January 1991, February 1992, March 1995, March 1998, and July 1999 that did not show any complaints of gastrointestinal symptoms or abnormalities. 

*January 1983 service treatment record showing a diagnosis of acute gastroenteritis. 

*June 1984 service treatment records showing symptoms of diarrhea and cramps, the use of Pepto-Bismol, and assessments of viral gastrointestinal syndrome, which was noted to be resolving. 

*October 1998 outpatient neurosurgical consultation note for the Veteran's back and leg pain noting that the Veteran used methcarbamol and oxycodone to treat his pain symptoms. 

*February 2000 private progress note showing that the Veteran had symptoms of occasional gastritis and that he intermittently used Axid, which helped alleviate symptoms. 

*January 2002 private progress note showing the first diagnosis of possible GERD. 

*December 2002 service treatment note showing that the Veteran used Cipro medication. 

*March 2007 VA primary care note showing a diagnosis of GERD and diarrhea since 2003. 

*May 2007 statement in which the Veteran contended that he was diagnosed with GERD in service and continued to take medication for this disorder. 

*July 2007 VA examination report by QTC Medical Group showing a GERD diagnosis but not providing a nexus opinion. 

*December 2008 VA Form 9 in which the Veteran contended that his GERD and diarrhea symptoms began in 2003. 

*May 2013 VA Gulf War general medical examination report showing that the Veteran used Celexa and Imodium medication. 

*December 2015 VA examination report for the Veteran's headaches showing that he used Motrin medication to treat his headaches. 

*January 2016 rating codesheet showing that service-connection is in effect for migraine headaches, posttraumatic stress disorder (PTSD), degenerative joint disease (DJD) of the right shoulder, bilateral knee disabilities, a lower back disability, bilateral ankle disabilities, tinnitus, left lower extremity radiculopathy, irritable bowel syndrome (IBS), left ear hearing loss, and bronchitis. 

*May 2016 informal hearing presentation in which the Veteran contented that his GERD was aggravated by the use of pain killers needed for his service-connected knees, ankles, and back pain. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinions cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. After undertaking any other appropriate development deemed necessary, readjudicate the claim of service connection for GERD on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


